Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed March 25th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 9, Par. 3, filed March 25th, 2022, with respect to the rejection of claims 22, 26-28, 30, 32, 33, 36, 37, and 40-44 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ma (US 2014/0118829). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27-28, 30, 32-34, 37-38, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2014/0118829) in view of Alexander (US 2019/0004322).

    PNG
    media_image1.png
    1147
    701
    media_image1.png
    Greyscale

Regarding claim 22, Ma discloses a spectacle lens for smartglasses (Figs. 3-7, 302), the spectacle lens comprising: a light source (352) either arranged at the edge of the spectacle lens or embedded in the spectacle lens or arranged at an input coupling region of the spectacle lens (as shown in Fig. 3B, the light source is located at the edge of the spectacle lens); 
a transparent or partly transparent display (308) arranged on or in the spectacle lens such that coherent light emanating from the light source passes through the display or is reflected by the display (as shown in Fig. 3B, the light passes through the display), the display configured such that the wavefront of the coherent light is modulable in terms of one or both of its amplitude and its phase by an actuation of the display ([0041], “the transmissive display 308 may be a transmissive or partially transmissive liquid crystal display … uses light modulating properties of liquid crystals whose reflectance and/or transmittance of light change” examiner interprets this to mean that the display can modulate the amplitude of the light); and 
a deformation device for deforming the wavefront (308, 802) of the coherent light before or after the modulation by the display (as shown in Figs. 4 and 8) where the deformation device comprises a ply with a holographic optical film or a gradient index layer ([0062], “light from a display pixel 410 located at the focus or focal point of the recording wave near the hologram 802 strikes the photographic film 802, the holographic micro-lens array 802 may form a virtual image”, examiner interprets to mean that the deformation device comprises a holographic optical film 802).
Ma does not specifically disclose a light source that emits coherent light.
However Alexander, in the same field of endeavor, teaches a light source that emits coherent light (Fig. 3, 311, a laser emits coherent light). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma with the light source that emits coherent light as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 27, Ma in view of Alexander teaches as is set forth in claim 22 rejection above and Ma further discloses wherein the transparent or partly transparent display is embedded in the spectacle lens ([0036], “The optical lens 304 may include a near-eye display 302”, as shown in Fig. 3A, 302 is embedded into the spectacle lens).
Regarding claim 28, Ma in view of Alexander teaches as is set forth in claim 22 rejection above and Ma further discloses wherein the transparent or partly transparent display is partly transparent and includes non-transparent regions (as shown in Fig. A, examiner interprets the black bars located within 308 to represent non-transparent regions), wherein dimensions of the non-transparent regions are smaller than a minimum pupil diameter of a user's eye (as shown in Fig. 3A, the non-transparent regions are smaller than a minimum pupil diameter) and the non-transparent regions are separated from one another by transparent regions (as shown in Fig. 3A, the transparent and non-transparent regions are alternating).
Regarding claim 30, Ma in view of Alexander teaches as is set forth in claim 22 rejection above but does not specifically disclose further comprising an optical device that produces a divergent or a convergent beam path or that dynamically switches the illumination angle at which the display is illuminated.
However Alexander, in the same field of endeavor, teaches further comprising an optical device that produces a divergent or a convergent beam path or that dynamically switches the illumination angle at which the display is illuminated ([0062], “scan mirror 312 scans modulated R, G, and/or B light 321 over eye 390 to produce a displayed image based on modulation of the R, G, and/or B laser diodes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the further comprising an optical device that produces a divergent or a convergent beam path or that dynamically switches the illumination angle at which the display is illuminated as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 32, Ma in view of Alexander teaches as is set forth in claim 22 rejection above but does not specifically disclose wherein the light source that emits coherent light comprises at least two light elements with different emission wavelengths or wherein the light source is tunable in terms of its emission wavelength or wherein the light source simultaneously emits light in a plurality of emission wavelengths.
However Alexander, in the same field of endeavor, teaches wherein the light source that emits coherent light (Fig. 3, 311) comprises at least two light elements with different emission wavelengths or wherein the light source is tunable in terms of its emission wavelength or wherein the light source simultaneously emits light in a plurality of emission wavelengths (311 comprises various laser diodes of different emission wavelengths as shown in Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the light source that emits coherent light comprises at least two light elements with different emission wavelengths or wherein the light source is tunable in terms of its emission wavelength or wherein the light source simultaneously emits light in a plurality of emission wavelengths as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 33, Ma in view of Alexander teaches as is set forth in claim 32 rejection above but does not specifically disclose further comprising a device for coupling the individual emission wavelengths into the spectacle lens in parallel.
However Alexander, in the same field of endeavor, teaches further comprising a device (Fig. 3, 312) for coupling the individual emission wavelengths into the spectacle lens in parallel (as shown in Fig. 3, 312 couples the individual emission wavelengths into lens in parallel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the further comprising a device for coupling the individual emission wavelengths into the spectacle lens in parallel as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 34, Ma in view of Alexander teaches as is set forth in claim 32 rejection above but does not specifically disclose wherein the deformation device comprises at least two deformation layers, which each bring about a deformation of the wavefront in the different emission wavelengths.
However Alexander, in the same field of endeavor, teaches wherein the deformation device comprises at least two deformation layers (Fig. 3, 331 and 332), which each bring about a deformation of the wavefront in the different emission wavelengths ([0063], “first hologram 331 may apply a first optical power to visible light 321 … second hologram 332 may apply a second optical power to infrared light 322”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the deformation device comprises at least two deformation layers, which each bring about a deformation of the wavefront in the different emission wavelengths as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 37, Ma in view of Alexander teaches as is set forth in claim 22 rejection above and Ma further discloses comprising at least one spectacle lens (as shown in Fig. 3A). 
Regarding claim 38, Ma in view of Alexander teaches as is set forth in claim 37 rejection above but does not specifically disclose wherein the light source is arranged external to a main body of the spectacle lens, the smartglasses further comprising a device for producing a divergent or a convergent beam path or for dynamically switching an illumination angle of light produced by the light source.
However Alexander, in the same field of endeavor, teaches wherein the light source (Fig. 3, 311) is arranged external to a main body of the spectacle lens (as shown in Fig. 3, 311 is external to the main body), the smartglasses further comprising a device for producing a divergent or a convergent beam path or for dynamically switching an illumination angle of light produced by the light source ([0062], “scan mirror 312 scans modulated R, G, and/or B light 321 over eye 390 to produce a displayed image based on modulation of the R, G, and/or B laser diodes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the light source is arranged external to a main body of the spectacle lens, the smartglasses further comprising a device for producing a divergent or a convergent beam path or for dynamically switching an illumination angle of light produced by the light source as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 40, Ma in view of Alexander teaches as is set forth in claim 37 rejection above but does not specifically disclose wherein the light source is arranged external to a main body of the spectacle lens, the smartglasses further comprising at least two light sources, each with different emission wavelengths or wherein the light source is tunable in terms of its emission wavelength or wherein the light source simultaneously emits in a plurality of emission wavelengths.
However Alexander, in the same field of endeavor, teaches wherein the light source (Fig. 3, 311) is arranged external to a main body of the spectacle lens (as shown in Fig. 3, 311 is external to the main body), the smartglasses further comprising at least two light sources, each with different emission wavelengths or wherein the light source is tunable in terms of its emission wavelength or wherein the light source simultaneously emits in a plurality of emission wavelengths (311 comprises various laser diodes of different emission wavelengths as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the light source is arranged external to a main body of the spectacle lens, the smartglasses further comprising at least two light sources, each with different emission wavelengths or wherein the light source is tunable in terms of its emission wavelength or wherein the light source simultaneously emits in a plurality of emission wavelengths as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Regarding claim 41, Ma in view of Alexander teaches as is set forth in claim 37 rejection above and Ma further discloses a method for generating a picture on the retina of an eye of a person wearing smartglasses (Figs. 3-7, 302), the method comprising: donning by the person the smartglasses ([0077], “enable any person skilled in the art to make or use the present invention”); positioning a display outside of a plane that is optically conjugate to the retina of the person wearing the smartglasses (Fig. 3A, the display 308 is outside of a plane that is optically conjugate to the retina); actuating the display such that the wavefront of the coherent light emanating from the light source backward propagates immediately behind the display toward the location of the retina (as shown in Fig. 3A); and deforming the wavefront such that a light cone emanating from a pixel is either directed or deflected to a point on or in the eye (as shown in Fig. 3B, light from 352 is deflected to the eye).
Regarding claim 42, Ma in view of Alexander teaches as is set forth in claim 41 rejection above but does not specifically disclose wherein the display is actuated such that the wavefront arising behind the display has light cones that are each inclined in a specified direction. 
However Alexander, in the same field of endeavor, teaches wherein the display is actuated such that the wavefront arising behind the display has light cones that are each inclined in a specified direction (as shown in Fig. 3, the light 321 is directed in a specific direction). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the display is actuated such that the wavefront arising behind the display has light cones that are each inclined in a specified direction as taught by Alexander, for the purpose of improving the user experience. 
Regarding claim 43, Ma in view of Alexander teaches as is set forth in claim 42 rejection above but does not specifically disclose wherein the specified direction varies over time.
However Alexander, in the same field of endeavor, teaches wherein the specified direction varies over time ([0063], “Upon redirection of visible light 321, first hologram 331 may apply a first optical power to visible light 321. Advantageously, the first optical power applied by first hologram 331 (or by the first set of multiplexed holograms if the implementation employs a set of multiplexed holograms for redirecting the visible light 321) may be a positive optical power that focuses or converges the visible light 321 to, for example, an exit pupil having a diameter less than one centimeter (e.g., 6 mm, 5 mm, 4 mm, 3 mm) at the eye 390 of the user for the purpose of providing a clear and focused image with a wide field of view”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the specified direction varies over time as taught by Alexander, for the purpose of improving the user experience. 
Regarding claim 44, Ma in view of Alexander teaches as is set forth in claim 42 rejection above but does not specifically disclose further comprising: capturing a viewing direction of the eye; and matching the specified direction to the viewing direction of the eye.
However Alexander, in the same field of endeavor, teaches further comprising: capturing a viewing direction of the eye; and matching the specified direction to the viewing direction of the eye ([0063], “Upon redirection of visible light 321, first hologram 331 may apply a first optical power to visible light 321. Advantageously, the first optical power applied by first hologram 331 (or by the first set of multiplexed holograms if the implementation employs a set of multiplexed holograms for redirecting the visible light 321) may be a positive optical power that focuses or converges the visible light 321 to, for example, an exit pupil having a diameter less than one centimeter (e.g., 6 mm, 5 mm, 4 mm, 3 mm) at the eye 390 of the user for the purpose of providing a clear and focused image with a wide field of view”, examiner interprets this to mean that the specified direction is redirected due to the viewing direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the further comprising: capturing a viewing direction of the eye; and matching the specified direction to the viewing direction of the eye as taught by Alexander, for the purpose of improving the user experience. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2014/0118829) in view of Alexander (US 2019/0004322), further in view of Urey (US 2017/0299870) and Popovich (US 2014/0104665).
Regarding claim 25, Ma in view of Alexander teaches as is set forth in claim 22 rejection above but does not specifically disclose wherein the display has comprises a number of display layers. 
However Urey, in the same field of endeavor, teaches wherein the display has comprises a number of display layers (Fig. 124, the display comprises the SLM with active grating 12320). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the display has comprises a number of display layers as taught by Urey, for the purpose of improving the viewing angle. 
Ma in view of Alexander, further in view of Urey does not specifically disclose in which light cones emanating from the individual display layers are directed to different points in space, and the deformation device comprises a number of deformation layers before or after the modulation, and wherein one of the display layers is associated with each deformation layer.
However Popovich, in the same field of endeavor, teaches in which light cones emanating from the individual display layers are directed to different points in space (as shown in Fig. 16, the same image information is directed to different points in space [0252]), and the deformation device comprises a number of deformation layers before or after the modulation, and wherein one of the display layers is associated with each deformation layer (examiner assumes each layer of the HOE is associated with a layer of the display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander and further in view of Urey with the in which light cones emanating from the individual display layers are directed to different points in space, and the deformation device comprises a number of deformation layers before or after the modulation, and wherein one of the display layers is associated with each deformation layer as taught by Popovich, for the purpose of improving the efficiency of the display ([0252]). 

Claims 26, 29, 31, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2014/0118829) in view of Alexander (US 2019/0004322), further in view of Urey (US 2017/0299870).
Regarding claim 26, Ma in view of Alexander teaches as is set forth in claim 22 rejection above but does not specifically disclose wherein the spectacle lens comprises a spectacle lens curvature and the transparent or partly transparent display comprises a display curvature that is matched to the spectacle lens curvature.
However Urey, in the same field of endeavor, teaches wherein the spectacle lens comprises a spectacle lens curvature and the transparent or partly transparent display comprises a display curvature (as shown in Fig. 29, the display has a curvature matched to the reflector) that is matched to the spectacle lens curvature, ([0172], “but fabricated on a transparent substrate”, examiner interprets this to mean that the display is matched to the curvature of the spectacle lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the wherein the spectacle lens comprises a spectacle lens curvature and the transparent or partly transparent display comprises a display curvature that is matched to the spectacle lens curvature as taught by Urey, for the purpose of improving the viewing angle. 
Regarding claim 29, Ma in view of Alexander teaches as is set forth in claim 22 rejection above but does not specifically disclose wherein the pixels of the transparent or partly transparent display have dimensions of no more than 7.5 µm.
However, the pixel size is “a result effective variable” because it confers to the spectacle lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the pixels of the transparent or partly transparent display have dimensions of no more than 7.5 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the pixels of the transparent or partly transparent display have dimensions of no more than 7.5 µm, for the purpose of manufacturing a compact spectacle lens for smartglasses.  
Regarding claim 31, Ma in view of Alexander teaches as is set forth in claim 22 rejection above but does not specifically disclose further comprising a polarizer that polarizes the coherent light emanating from the light source arrangement that emits coherent light.
However Urey, in the same field of endeavor, teaches further comprising a polarizer (Fig. 30, 3020) that polarizes the coherent light emanating from a light source arrangement that emits coherent light (120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the further comprising a polarizer that polarizes the coherent light emanating from the light source arrangement that emits coherent light as taught by Urey, for the purpose of improving the viewing experience. 
Regarding claim 36, Ma in view of Alexander teaches as is set forth in claim 32 rejection above but does not specifically disclose further comprising a device for coupling the individual emission wavelengths into the spectacle lens in time-sequential fashion.
However Urey, in the same field of endeavor, teaches further comprising a device for coupling the individual emission wavelengths into the spectacle lens in time-sequential fashion ([0116], “point light source 120 generates coherent light waves of different wavelengths in a time sequential manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the further comprising a device for coupling the individual emission wavelengths into the spectacle lens in time-sequential fashion as taught by Urey, for the purpose of improving the viewing experience. 
Regarding claim 39, Ma in view of Alexander teaches as is set forth in claim 37 rejection above and Ma further discloses wherein the light source is arranged external to a main body of the spectacle lens (as shown in Fig. 3B, the light source is external to a main body of the spectacle lens).
Ma in view of Alexander does not specifically disclose the smartglasses further comprising polarizer that polarizes the coherent light emanating from the light source.
However Urey, in another embodiment, teaches the smartglasses further comprising polarizer (Fig. 30, 3020) that polarizes the coherent light emanating from the light source (120 produces coherent light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma in view of Alexander with the smartglasses further comprising polarizer that polarizes the coherent light emanating from the light source as taught by Urey, for the purpose of improving the viewing experience.

Allowable Subject Matter
Claims 23-24 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 23, none of the prior art either alone or in combination disclose or suggest wherein the transparent or partly transparent display includes groups of display subregions, wherein the display subregions of the individual groups are arranged over the display with an alternating lateral distribution and each group of display subregions generates the same picture, wherein the deformation device for deforming the wavefront of the coherent light comprises groups of deformation device subregions that are arranged over the deformation device with an alternating lateral distribution, before or after the modulation, wherein each of the groups of deformation device subregions is associated with a group of display subregions, and wherein the groups of deformation device subregions deform the wavefront such that light cones of adjacent display subregions, representing the same image information item, of different groups of display subregions are directed to different points in space.
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or suggest wherein the transparent or partly transparent display includes groups of display subregions, wherein the display subregions of the individual groups are arranged over the display with an alternating lateral distribution and each group of display subregions generates the same picture, wherein the deformation device for deforming the wavefront of the coherent light comprises a number of deformation layers before or after the modulation, and wherein each deformation layer is associated with one of the groups of display subregions.
Specifically, with respect to claim 35, none of the prior art either alone or in combination disclose or suggest wherein the deformation device is subdivided into at least two deformation segment groups, wherein the segments of a deformation segment group differ from the segments of the respective other deformation segment groups in that they bring about a deformation of the wavefront in different emission wavelengths, and wherein the segments of the deformation segment groups are distributed in alternating lateral fashion in the deformation device.
Claims 45-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 45, Ma discloses a spectacle lens for smartglasses (Figs. 3-7, 302), the spectacle lens comprising: a light source (352) either arranged at the edge of the spectacle lens or embedded in the spectacle lens or arranged at an input coupling region of the spectacle lens (as shown in Fig. 3B, the light source is located at the edge of the spectacle lens); 
a transparent or partly transparent display (308) arranged on or in the spectacle lens such that coherent light emanating from the light source passes through the display or is reflected by the display (as shown in Fig. 3B, the light passes through the display), the display configured such that the wavefront of the coherent light is modulable in terms of one or both of its amplitude and its phase by an actuation of the display ([0041], “the transmissive display 308 may be a transmissive or partially transmissive liquid crystal display … uses light modulating properties of liquid crystals whose reflectance and/or transmittance of light change” examiner interprets this to mean that the display can modulate the amplitude of the light); and 
a deformation device for deforming the wavefront (308, 802) of the coherent light before or after the modulation by the display (as shown in Figs. 4 and 8).
Ma does not specifically disclose a light source that emits coherent light.
However Alexander, in the same field of endeavor, teaches a light source that emits coherent light (Fig. 3, 311, a laser emits coherent light). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens of Ma with the light source that emits coherent light as taught by Alexander, for the purpose of improving the performance of the spectacle lens. 
Neither Ma nor any other available prior art documents do not teach or fairly suggest, alone or in combination the following: 
A spectacle lens for smartglasses, the spectacle lens comprising …
“wherein the transparent or partly transparent display includes groups of display subregions, wherein the display subregions of the individual groups are arranged over the display with an alternating lateral distribution and each group of display subregions generates the same picture, and wherein the deformation device for deforming the wavefront of the coherent light comprises groups of deformation device subregions that are arranged over the deformation device with an alternating lateral distribution, before or after the modulation, wherein each of the groups of deformation device subregions is associated with a group of display subregions, and wherein the groups of deformation device subregions deform the wavefront such that light cones of adjacent display subregions, representing the same image information item, of different groups of display subregions are directed to different points in space, or wherein the deformation device for deforming the wavefront of the coherent light comprises a number of deformation layers before or after the modulation, and wherein each deformation layer is associated with one of the groups of display subregions”.
Claims 46-50 are allowed for their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        4 May 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872